      Case 2:19-cv-12106-MCA-MAH Document 1-1 Filed 05/03/19 Page 1 of 1 PageID: 10

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 69.115.101.158

ISP: Optimum Online
Physical Location: Metuchen, NJ



Hit Date UTC           File Hash                                         Title
03/29/2019 13:38:14    0D651A87988EBBD0E47288085510C9F8AB597567          Stunning Sexy Shower

03/29/2019 12:50:14    039C90E33648679DE6EA85ECFB91AB39CFA7054A          Moonlight Sex Games

03/11/2019 07:11:30    7A58F90BECFDF893027B4A9456588B2013D2F6D7          Summertime Sex

03/11/2019 02:15:15    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B          Hot Office Sex

03/11/2019 01:43:23    C72370F9777E4BC5700A0E96C2EDAB284AA8501F          Hot Fucking with Sexy Sybil and Jake

02/22/2019 14:43:39    270330701EEC1161D7229136BB938DA1D8ABDF55          18 Year Old Models First Time
                                                                         Threesome

02/20/2019 16:15:40    9A90BB3B08FBC81CF4CB979FCFB35A4FE35A755B          Sex For Three By The Sea

02/20/2019 13:58:57    44BB7079CC0D20E54C2D2ED0DBA016A4B6581F67 My Sweet Surrender


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
CNJ840
